UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-44 ARCHER-DANIELS-MIDLAND COMPANY (Exact name of registrant as specified in its charter) Delaware 41-0129150 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 4666 Faries ParkwayBox 1470 Decatur, Illinois (Address of principal executive offices) (Zip Code) 217-424-5200 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, no par value New York Stock Exchange Frankfurt Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes xNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerxAccelerated Filero Non-accelerated FileroSmaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Common Stock, no par value$19.7 billion (Based on the closing sale price of Common Stock as reported on the New York Stock Exchange as of December 31, 2009) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Common Stock, no par value—639,324,639 shares (July 31, 2010) DOCUMENTS INCORPORATED BY REFERENCE Portions of the proxy statement for the annual meeting of stockholders to be held November 4, 2010, are incorporated by reference into Part III. SAFE HARBOR STATEMENT This Form 10-K contains forward-looking information that is subject to certain risks and uncertainties that could cause actual results to differ materially from those projected, expressed, or implied by such forward-looking information.In some cases, you can identify forward-looking statements by our use of words such as “may, will, should, anticipates, believes, expects, plans, future, intends, could, estimate, predict, potential or contingent,” the negative of these terms or other similar expressions.The Company’s actual results could differ materially from those discussed or implied herein.Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Form 10-K for the fiscal year ended June 30, 2010.Among these risks are legislative acts; changes in the prices of food, feed, and other commodities, including gasoline; and macroeconomic conditions in various parts of the world.To the extent permitted under applicable law, the Company assumes no obligation to update any forward-looking statements as a result of new information or future events. Table of Contents Item No. Description Page No. Part I 1. Business 4 1A. Risk Factors 11 1B. Unresolved Staff Comments 14 2. Properties 15 3. Legal Proceedings 17 4. Reserved 17 Part II 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 18 6. Selected Financial Data 21 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 7A. Quantitative and Qualitative Disclosures About Market Risk 35 8. Financial Statements and Supplementary Data 37 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 86 9A. Controls and Procedures 86 9B. Other Information 86 Part III Directors, Executive Officers and Corporate Governance 87 Executive Compensation 90 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 90 Certain Relationships and Related Transactions, and Director Independence 90 Principal Accounting Fees and Services 91 Part IV Exhibits and Financial Statement Schedules 91 Signatures 95 PART I Item 1. BUSINESS Company Overview Archer Daniels Midland Company (the Company) was incorporated in Delaware in 1923, successor to the Daniels Linseed Co. founded in 1902.The Company is one of the world’s largest processors of oilseeds, corn, wheat, cocoa, and other agricultural commodities and is a leading manufacturer of vegetable oil and protein meal, corn sweeteners, flour, biodiesel, ethanol, and other value-added food and feed ingredients.The Company also has an extensive grain elevator and transportation network to procure, store, clean, and transport agricultural commodities, such as oilseeds, corn, wheat, milo, oats, and barley, as well as processed agricultural commodities. During the past five years, the Company has experienced significant growth, spending approximately $7.9 billion for construction of new plants, maintenance and expansions of existing plants, and the acquisitions of plants and transportation equipment.The Company has recently completed construction of a coal cogeneration facility and two corn dry milling plants which will increase the Company’s annual ethanol production capacity by 600 million gallons to 1.8 billion gallons.In addition, the Company has completed the initial phase of its polyhydroxy alkanoate (PHA) bioplastic production facility, and continues to work through start up at its propylene/ethylene glycol production facility and a new cocoa processing facility.The Company currently expects to spend approximately $1.5 billion to complete the facilities under construction and other approved capital projects through calendar year 2013.There have been no significant dispositions during the last five years. Segment Descriptions The Company’s operations are classified into three reportable business segments: Oilseeds Processing, Corn Processing, and Agricultural Services.Each of these segments is organized based upon the nature of products and services offered.The Company’s remaining operations, which include wheat processing, cocoa processing, and its financial business units are not reportable business segments, as defined by the applicable accounting standard, and are classified as Other.Financial information with respect to the Company’s reportable business segments is set forth in “Note 15 of Notes to Consolidated Financial Statements” included in Item 8 herein, “Financial Statements and Supplementary Data.” Oilseeds Processing The Oilseeds Processing segment includes activities related to the origination, merchandising, crushing, and further processing of oilseeds such as soybeans, cottonseed, sunflower seeds, canola, rapeseed, peanuts, flaxseed, and palm into vegetable oils and protein meals.The Oilseeds Processing segment principally produces and markets processed oilseed products as ingredients for the food, feed, energy, and other industrial products industries.Crude vegetable oil is sold "as is" or is further processed by refining, blending, bleaching, and deodorizing into salad oils.Salad oils are sold “as is” or are further processed by hydrogenating and/or interesterifying into margarine, shortening, and other food products. Partially refined oil is used to produce biodiesel or is sold to other manufacturers for use in chemicals, paints, and other industrial products.Oilseed protein meals are principally sold to third parties to be used as ingredients in commercial livestock and poultry feeds.The Oilseeds Processing segment also produces natural health and nutrition products and other specialty food and feed ingredients.In North America, cottonseed flour is produced and sold primarily to the pharmaceutical industry and cotton cellulose pulp is manufactured and sold to the chemical, paper, and filter markets.In South America, the Oilseeds Processing segment utilizes a network of grain elevators, port facilities and transportation assets to buy, store, clean, and transport agricultural commodities and operates fertilizer blending facilities. The Company produces a wide range of edible soy protein products including soy flour, soy grits, soy protein concentrates and soy isolates that are used in processed meats, baked foods, nutritional products, snacks, and dairy and meat analogs. From co-products of oilseeds, the Company produces natural source vitamin E, tocopherol antioxidants and phytosterols which are marketed to the dietary supplement and food industry.The Company produces soy isoflavones, a dietary supplement, from a co-product of edible soy processing. Item 1. BUSINESS (Continued) Golden Peanut Company LLC, a joint venture between the Company and Alimenta (U.S.A.), Inc., is a major supplier of peanuts and peanut derived ingredients to both the domestic and export markets.The Company has a 50% ownership interest in this joint venture. The Company has a 50% interest in Edible Oils Limited, a joint venture between the Company and Princes Foods to procure, package, and sell edible oils in the United Kingdom.The Company recently announced the formation of a new edible oils joint venture with Princes Foods in Poland. Stratas Foods LLC, a joint venture between the Company and ACH Jupiter, LLC, a subsidiary of Associated British Foods, procures, packages, and sells edible oils in North America.The Company has a 50% ownership interest in this joint venture. The Company has a 16.4% ownership interest in Wilmar International Limited (Wilmar), a Singapore publicly listed company.Wilmar, a leading agribusiness group in Asia, is the largest global processor and merchandiser of palm and lauric oils, and a major oil palm plantation owner.In China, Wilmar is a leading consumer edible oils producer, oilseeds crusher, edible oils refiner, and specialty fats and oleochemicals manufacturer.In India, Wilmar is one of the largest edible oils refiners and a leading producer of consumer edible oils. The Company is a major supplier of agricultural commodity raw materials to Edible Oils Limited, Stratas Foods LLC, and Wilmar. Corn Processing The Company’s Corn Processing segment is engaged in corn wet milling and dry milling activities, primarily in the United States, related to its production of ingredients used in the food and beverage industry including syrup, starch, glucose, dextrose, and sweeteners.Dextrose is also used by the Company as a feedstock for its bioproducts operations.Corn gluten feed and meal, as well as distillers grains, is produced for use as animal feed ingredients.Corn germ, a by-product of the wet milling process, is further processed as an oilseed into vegetable oil and protein meal. By fermentation of dextrose, the Corn Processing segment produces alcohol, amino acids, and other specialty food and animal feed ingredients.Ethyl alcohol is produced by the Company to beverage grade or for industrial use as ethanol.In gasoline, ethanol increases octane and is used as an extender and oxygenate.Amino acids, such as lysine and threonine, are vital compounds used in swine feeds to produce leaner animals and in poultry feeds to enhance the speed and efficiency of poultry production.The Corn Processing segment also produces, by fermentation, astaxanthin, a product used in aquaculture to enhance flesh coloration.The Corn Processing segment produces citric and lactic acids, lactates, sorbitol, xanthan gum and glycols which are used in various food and industrial products. Almidones Mexicanos S.A., in which the Company has a 50% interest, operates a wet corn milling plant in Mexico. Eaststarch C.V. (Netherlands), in which the Company has a 50% interest, owns interests in companies that operate wet corn milling plants in Bulgaria, Hungary, Slovakia, and Turkey. The Company has a 50% interest in Telles, LLC (Telles), a joint venture between the Company and Metabolix to market and sell PHA, which is being produced in a facility owned by the Company.The first phase of plant construction was completed and operations began in December 2009. The Company has entered into Brazilian joint ventures for the purposes of growing sugarcane and the production of sugar and ethanol from sugarcane.Construction of the first joint venture ethanol production facility was completed and operations began in December 2009. Red Star Yeast Company, LLC produces and sells fresh and dry yeast in the United States and Canada.The Company has a 40% ownership interest in this joint venture. Item 1. BUSINESS (Continued) Agricultural Services The Agricultural Services segment utilizes the Company’s extensive grain elevator and transportation network to buy, store, clean, and transport agricultural commodities, such as oilseeds, corn, wheat, milo, oats, rice, and barley, and resells these commodities primarily asfood and feed ingredients and as raw materials for the agricultural processing industry.Agricultural Services’ grain sourcing and transportation network provides reliable and efficient services to the Company’s agricultural processing operations and customers.Agricultural Services’ transportation network capabilities include ground, rail, river, and ocean freight services. The Company processes and distributes edible beans in the United States for use as a food ingredient.The Company produces and distributes formula feeds and animal health and nutrition products to the livestock, dairy, poultry, and pet food industries. Alfred C. Toepfer International (Toepfer), in which the Company has an 80% interest, is a global merchandiser of agricultural commodities and processed products.Toepfer has 36 sales offices worldwide and operates inland, river, and export facilities in Argentina, Romania, Ukraine, and the United States. The Company has a 45% interest in Kalama Export Company, a grain export elevator in Washington. Other The Company is engaged in milling wheat, corn, and milo into flour in the United States, Canada, the Caribbean, and the United Kingdom.Wheat flour is sold primarily to commercial bakeries, food manufacturing companies, food service companies, and retailers.Bulgur, a gelatinized wheat food, is sold to both the export and the domestic food markets.Corn meal and flour is sold primarily to the cereal, snack, and bakery mix markets.The Company produces bakery products and mixes, wheat starch, and gluten, which are sold to the baking industry.The Company also mills milo to produce industrial flour used in the manufacturing of wallboard for the building industry. Gruma S.A.B. de C.V. (Gruma), in which the Company has a 23.2% interest, is the world’s largest producer and marketer of corn flour and tortillas with operations in Mexico, the United States, Central America, South America, and Europe.Additionally, the Company has a 20% share, through a joint venture with Gruma, in six U.S. corn flour mills and one in Italy.The Company also has a 40% share, through a joint venture with Gruma, in nine Mexican wheat flour mills. The Company procures, transports, and processes cocoa beans and produces cocoa liquor, cocoa butter, cocoa powder, chocolate, and various compounds in North America, South America, Europe, Asia, and Africa for the food processing industry. Hickory Point Bank and Trust Company, fsb, a wholly owned subsidiary of the Company, furnishes public banking and trust services, as well as cash management, transfer agency, and securities safekeeping services, for the Company. ADM Investor Services, Inc., a wholly owned subsidiary of the Company, is a registered futures commission merchant and a clearing member of all principal commodities exchanges.ADM Investor Services International, Ltd. and ADMIS Hong Kong Limited are wholly owned subsidiaries of the Company offering broker services in Europe and Asia. Agrinational Insurance Company, a wholly owned subsidiary of the Company, provides insurance coverage for certain property, casualty, marine, and other miscellaneous risks of the Company and participates in certain third-party reinsurance arrangements. The Company is a limited partner in various private equity funds which invest primarily in emerging markets. Item 1. BUSINESS (Continued) Corporate Compagnie Industrielle et Financiere des Produits Amylaces SA (Luxembourg) and affiliates, of which the Company has a 41.5% interest, is a joint venture which targets investments in food, feed ingredients and bioenergy businesses. In July 2010, the Company made a $100 million cornerstone investment in Agricultural Bank of China, to help advance its strategic growth plans in China. Methods of Distribution Since the Company’s customers are principally other manufacturers and processors, the Company’s products are distributed mainly in bulk from processing plants or storage facilities directly to customers’ facilities.The Company has developed a comprehensive transportation system to efficiently move both commodities and processed products virtually anywhere in the world.The Company owns or leases large numbers of the trucks, trailers, railroad tank and hopper cars, river barges, towboats, and ocean-going vessels used in this transportation system. Concentration of Sales by Product The following products account for 10% or more of net sales and other operating income for the last three fiscal years: % of Net Sales and Other Operating Income Soybeans 22% 19% 16% Soybean Meal 12% 11% 11% Corn 10% 12% 14% Wheat 6% 9% 10% Status of New Products The Company continues to expand the size and global reach of its business through the development of new products. For retail and foodservice markets, the Company’s researchers continue to develop custom fats and oils with low levels of trans fats. In addition, the Company is working to develop vegetable oil products with reduced saturated fats.During the first quarter of fiscal year 2010, the Company successfully introduced oils with lower levels of naturally occurring trace compounds in Europe. The Company continues to develop the market for its cooked, dried edible bean products of the Vegefull™ line to meet customer demands for increased protein and fiber in food. In 2007, the Company entered into a development agreement with ConocoPhillips to develop affordable, renewable transportation biofuels from biomass.A technology platform has been developed following extensive evaluation of potential options for the production of bio-crude materials.The Company is piloting the technology and has produced quantities of biocrude that can be upgraded to gasoline components by ConocoPhillips. In December 2009, the Company started production of Mirel®, a renewable plastic in our Clinton, Iowa facility.This newbioplastic is being marketed by Telles, a joint venture of the Company and Metabolix. Item 1. BUSINESS (Continued) The Company has completed modifications to its sorghum mill in Plainview, Texas to produce food-grade sorghum flour to be used in the growing market for gluten-free, multigrain and whole-grain bakery and snack products.The Company has introduced a new chocolate that contains fiber for use in nutrition bars. The Company is moving toward the completion of its propylene glycol plant in Decatur, Illinois.The Company expects this plant to be fully operational in the fourth quarter of this calendar year. The Company has begun offering isosorbide under its Evolution Chemicals™ line.Isosorbide is an industrial ingredient made from corn that is a potential alternative to the petroleum-based chemical Bisphenol A in plastics and other applications. Source and Availability of Raw Materials Substantially all of the Company’s raw materials are agricultural commodities.In any single year, the availability and price of these commodities are subject to factors such as weather, plantings, government programs and policies, changes in global demand created by population growth and changes in standards of living, and global production of similar and competitive crops.The Company’s raw materials are procured from thousands of growers, grain elevators, and wholesale merchants, in North America, South America, Europe, Asia, and Africa, pursuant to short-term (less than one year) agreements or on a spot basis.The Company is not dependent upon any particular grower, elevator, or merchant as a source for its raw materials. Patents, Trademarks, and Licenses The Company owns valuable patents, trademarks, and licenses but does not consider any segment of its business dependent upon any single or group of patents, trademarks or licenses. Seasonality, Working Capital Needs, and Significant Customers Since the Company is widely diversified in global agribusiness markets, there are no material seasonal fluctuations in the manufacture, sale, and distribution of its products and services.There is a degree of seasonality in the growing cycles, procurement, and transportation of the Company’s principal raw materials: oilseeds, corn, wheat, cocoa beans, sugarcane, and other grains.However, the physical movement of the millions of metric tons of these crops through the Company’s global processing facilities is reasonably constant throughout the year. Price variations and availability of raw agricultural commodities may cause fluctuations in the Company’s working capital levels.No material part of the Company’s business is dependent upon a single customer or very few customers. Competition The Company has significant competition in the markets in which it operates based principally on price, quality, products and alternative products, some of which are made from different raw materials than those utilized by the Company.Given the commodity-based nature of many of its businesses, the Company, on an ongoing basis,focuses on managing unit costs and improving efficiency through technology improvements, productivity enhancements, and regular evaluation of the Company’s asset portfolio. Research and Development Expenditures The Company’s research and development expenditures are focused on improving processing efficiency and developing food, feed, fuel, and industrial products from renewable agricultural crops. Item 1. BUSINESS (Continued) The Company maintains a research laboratory in Decatur, Illinois, where product and process development activities are conducted.Activities at Decatur include the development of new bioproducts and the improvement of existing bioproducts by utilizing new microbial strains that are developed using classical mutation and genetic engineering.Protein and vegetable oil research is also conducted in Decatur where bakery, meat and dairy pilot plants support food ingredient research.Vegetable oil research is also conducted in Hamburg, Germany; Erith, UK; and Arras, France.Research to support sales and development for flour and bakery products is performed in Overland Park, Kansas.Sales and development support for cocoa and chocolate products is performed in Milwaukee, Wisconsin, and Koog aan de Zaan, the Netherlands.Research and technical support for industrial and food wheat starch applications is conducted in Ontario, Canada. The Company recently opened its Advantage Centre in Singapore which supports customers with de Zaan cocoa product solutions through seminars, demonstrations and collaborative product development. The Company uses technical service representatives to interact with customers to understand the customers’ product needs.These technical service representatives then interact with researchers who are familiar with the Company’s wide range of food, feed, fuel, and industrial products as well as applications technology.These individuals form quick-acting teams to develop solutions to customer needs. As part of the Company’s partnership with ConocoPhillips, the Company is continuing its development of advanced biofuels.Piloting work has been undertaken for the conversion of biomass into bio-crude which can be utilized within an existing petroleum refinery to produce gasoline components.In addition, the Company is developing a technology for the conversion of vegetable oils into green diesel. The Company is continuing to work on a grant awarded by the Department of Energy to build and operate a pilot plant for the production of ethanol and ethyl acrylate from corn stover and other cellulosic materials. The Company’s biodiesel research is focused on cost, product quality, and alternative feed stocks.Several new technologies have been developed to minimize the chemical input costs for biodiesel production while simultaneously reducing waste streams and improving yield. Selected technologies are being deployed in the Company’s current biodiesel production facilities to reduce costs and improve quality. The Company has entered into a joint development agreement with John Deere and Monsanto to evaluate the sustainable collection, storage and transportation of corn stover – the stalks, cobs and leaves of the corn plant left in the field after combine harvesting.The insights from this research will continue to help the Company understand the volume potential and economics of corn stover as a biomass feedstock for advanced biofuels. The Company is working with the U.S. Department of Energy’s National Energy Technology Laboratory and other key academic and corporate partners on projects to demonstrate carbon capture and sequestration as a viable option for reducing carbon dioxide emissions from manufacturing operations.The first project will demonstrate the viability of sequestering carbon dioxide in the Mt. Simon Sandstone, an underground saline-bearing rock formation.A second project, announced in June 2010, is currently investigating the feasibility to sequester up to one million tons of carbon dioxide annually. The Company is continuing to invest in research to develop a broad range of industrial chemicals.The approach is to build key chemical-building blocks that serve as a platform for producing a variety ofcommodity chemicals.The key chemical-building blocks are derived from the Company’s starch and oilseed- based feedstocks.Conversion technologies include utilizing expertise in both fermentation and catalysis.The chemicals pipeline includes the development of chemicals and intermediates that are currently produced from petrochemical resources as well as new to the market bio-based products.The Company’s current portfolio includes products that are in the early development phase and those that are close to pilot plant demonstration. The expense during the three years ended June 30, 2010, 2009 and 2008 for such technical efforts, including expenditures subsequently reimbursed by grants, was approximately $56 million, $50 million, and $49 million, respectively. Item 1. BUSINESS (Continued) Environmental Compliance During the year ended June 30, 2010, $90 million was spent specifically to improve equipment, facilities, and programs for pollution control and compliance with the requirements of various environmental agencies. On July 31, 2009, the United States Environmental Protection Agency (U.S. EPA) issued a Notice of Violation indicating that one of the Company’s facilities in Memphis, Tennessee, may have violated section 311(j) of the Clean Water Act relating to a release of product that occurred on January 2, 2008.The Company and the U.S. EPA have reached a tentative agreement to resolve this matter which includes a penalty of approximately $120,000. There have been no material effects upon the earnings and competitive position of the Company resulting from compliance with federal, state, and local laws or regulations enacted or adopted relating to the protection of the environment. The Company’s business could be affected in the future by national and global regulation or taxation of greenhouse gas emissions. In the United States, the U.S. Environmental Protection Agency (Agency) has recently adopted regulations requiring the owners of certain facilities to measure and report their greenhouse gas emissions, and the Agency has begun a process to regulate these emissions under the Clean Air Act. The U.S. Congress is currently considering climate change-related legislation which may include cap and trade provisions or a carbon tax. Globally, a number of countries that are parties to the Kyoto Protocol have instituted or are considering climate change legislation and regulations. Most notable is the European Union Greenhouse Gas Emission Trading System (EU-ETS). The Company has several facilities in Europe that participate in this system. It is difficult at this time to estimate the likelihood of passage, or predict the potential impact, of any additional legislation. Potential consequences could include increased energy, transportation and raw material costs and may require the Company to make additional investments in its facilities and equipment. Number of Employees The number of full-time employees of the Company was approximately 29,300 at June 30, 2010. Financial Information About Foreign and Domestic Operations Item 1A, “Risk Factors,” and Item 2, “Properties,” includes information relating to the Company’s foreign and domestic operations.Geographic financial information is set forth in “Note 15 of Notes to Consolidated Financial Statements” included in Item 8 herein, “Financial Statements and Supplementary Data”. Available Information The Company’s internet address is http://www.adm.com.The Company makes available, free of charge, through its internet site, the Company’s annual reports on Form 10-K; quarterly reports on Form 10-Q; current reports on Form 8-K; Directors and Officers Forms 3, 4, and 5; and amendments to those reports, as soon as reasonably practicable after electronically filing such materials with, or furnishing them to, the Securities and Exchange Commission (SEC). In addition, the Company makes available, through its Internet site, the Company’s Business Code of Conduct and Ethics, Corporate Governance Guidelines, and the written charters of the Audit, Compensation/Succession, Nominating/Corporate Governance, and Executive Committees. References to our website addressed in this report are provided as a convenience and do not constitute, or should not be viewed as, an incorporation by reference of the information contained on, or available through, the website.Therefore, such information should not be considered part of this report. Item 1. BUSINESS (Continued) The public may read and copy any materials filed by the Company with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site which contains reports, proxy and information statements, and other information regarding issuers that file information electronically with the SEC.The SEC’s Internet address is http://www.sec.gov. Item 1A. RISK FACTORS The availability and prices of the agricultural commodities and agricultural commodity products the Company procures, transports, stores, processes, and merchandises can be affected by weather conditions, disease, government programs, competition, and various other factors beyond the Company’s control and could adversely affect the Company’s operating results. The availability and prices of agricultural commodities are subject to wide fluctuations due to factors such as changes in weather conditions, disease, plantings, government programs and policies, competition, changes in global demand resulting from population growth and changes in standards of living, and global production of similar and competitive crops.These factors have historically caused volatility in agricultural commodity prices and, consequently, in the Company’s operating results.Reduced supply of agricultural commodities due to weather-related factors or other reasons could adversely affect the Company’s profitability by increasing the cost of raw materials and/or limit the Company’s ability to procure, transport, store, process, and merchandise agricultural commodities in an efficient manner. The Company has significant competition in the markets in which it operates. The Company faces significant competition in each of its businesses and has numerous competitors.Pricing of the Company’s products is partly dependent upon industry processing capacity, which is impacted by competitor actions tobring on-line idled capacity or build new production capacity.Many of the products bought and sold by the Company are global commodities or are derived from global commodities.The markets for global commodities are highly price competitive and in many cases the commodities are subject to substitution.To compete effectively, the Company focuses on improving efficiency in its production and distribution operations, developing and maintaining appropriate market share, and providing high levels of customer service.Competition could increase the Company’s costs to purchase raw materials, lower selling prices of its products, or reduce the Company’s market share, which may result in lower and more inefficient operating rates.If the Company is unable to compete on price, service, or other factors, it could have an adverse effect on its operating results. Fluctuations in energy prices could adversely affect the Company’s operating results. The Company’s operating costs and the selling prices of certain finished products are sensitive to changes in energy prices.The Company’s processing plants are powered principally by electricity, natural gas, and coal.The Company’s transportation operations are dependent upon diesel fuel and other petroleum-based products.Significant increases in the cost of these items, including any consequences of regulation or taxation of greenhouse gases, could adversely affect the Company’s production costs and operating results. The Company has certain finished products, such as ethanol and biodiesel, which are closely related to, or may be substituted for, petroleum products.Therefore, the selling prices of ethanol and biodiesel can be impacted by the selling prices of gasoline and diesel fuel.A significant decrease in the price of gasoline or diesel fuel could result in a significant decrease in the selling price of the Company’s ethanol and biodiesel and could adversely affect the Company’s revenues and operating results. Item 1A. RISK FACTORS (Continued) The Company is subject to economic downturns, political instability and other risks of doing business globally which could adversely affect the Company’s operating results. The Company conducts its business and has substantial assets located in many countries and geographic areas. The Company’s operations are principally in the United States and developed countries in Western Europe and South America, but the Company also operates in, or plans to expand or develop its business in, emerging market areas such as Asia, Eastern Europe, the Middle East, and Africa. Both developed and emerging market areas are subject to impacts of economic downturns, including decreased demand for the Company’s products, reduced availability of credit, or declining credit quality of the Company’s suppliers, customers, and other counterparties.In addition, emerging market areas could be subject to more volatile economic, political and market conditions.Economic downturns and volatile conditions may have a negative impact on the Company’s operating results and ability to execute its business strategies. The Company’s operating results could be affected by changes in trade, monetary, fiscal and environmental policies, laws and regulations, and other activities of governments, agencies, and similar organizations.These conditions include but are not limited to changes in a country’s or region’s economic or political conditions, trade regulations affecting production, pricing and marketing of products, local labor conditions and regulations, reduced protection of intellectual property rights, changes in the regulatory or legal environment, restrictions on currency exchange activities, currency exchange fluctuations, burdensome taxes and tariffs, enforceability of legal agreements and judgments, other trade barriers, and regulation or taxation of greenhouse gases.International risks and uncertainties, including changing social and economic conditions as well as terrorism, political hostilities, and war, could limit the Company’s ability to transact business in these markets and could adversely affect the Company’s revenues and operating results. Government policies and regulations, in general, and specifically affecting the agricultural sector and related industries, could adversely affect the Company’s operating results. Agricultural production and trade flows are subject to government policies and regulations. Governmental policies affecting the agricultural industry, such as taxes, tariffs, duties, subsidies, incentives, and import and export restrictions on agricultural commodities and commodity products, including policies related to genetically modified organisms, renewable fuel, and low carbon fuel mandates, can influence the planting of certain crops, the location and size of crop production, whether unprocessed or processed commodity products are traded, the volume and types of imports and exports, the availability and competitiveness of feedstocks as raw materials, the viability and volume of production of certain of the Company’s products, and industry profitability.In addition, international trade disputes can adversely affect agricultural commodity trade flows by limiting or disrupting trade between countries or regions. Future government policies may adversely affect the supply of, demand for, and prices of the Company’s products, restrict the Company’s ability to do business in its existing and target markets, and could negatively impact the Company’s revenues and operating results. The Company is subject to industry-specific risks which could adversely affect the Company’s operating results. The Company is subject to risks which include, but are not limited to, product quality or contamination; shifting consumer preferences; federal, state, and local food processing regulations;socially unacceptable farming practices;environmental, health and safety regulations; and customer product liability claims.The liability which could result from certain ofthese risks may not always be covered by, or could exceed liability insurance related to product liability and food safety matters maintained by the Company.The occurrence of any of the matters described above could adversely affect the Company’s revenues and operating results. Certain of the Company’s merchandised commodities and finished products are used as ingredients in livestock and poultry feed.The Company is subject to risks associated with the outbreak of disease in livestock and poultry, including, but not limited to, mad-cow disease and avian influenza.The outbreak of disease could adversely affect demand for the Company’s products used as ingredients in livestock and poultry feed.A decrease in demand for these products could adversely affect the Company’s revenues and operating results. Item 1A. RISK FACTORS (Continued) The Company is subject to numerous laws and regulations globally which could adversely affect the Company’s operating results. The Company does business globally, operating facilities in over 60 countries.In addition, the Company distributes product to countries in which we do not operate facilities.The Company is required to comply with the numerous and broad reaching laws and regulations administered by United States federal, state and local, and foreign governmental authorities.The Company must comply with other general business regulations such as those directed toward accounting and income taxes, anti-corruption, anti-bribery, global trade, handling of regulated substances, and other commercial activities, conducted by the Company’s employees and third party representatives globally.Any failure to comply with applicable laws and regulations could subject the Company to administrative penalties and injunctive relief, and civil remedies including fines, injunctions, and recalls of its products. The production of the Company’s products requires the use of materials which can create emissions of certain regulated substances including greenhouse gas emissions.Although the Company has programs in place throughout the organization globally to guard against non-compliance, failure to comply with these regulations can have serious consequences, including civil and administrative penalties as well as a negative impact on the Company’s reputation, business, cash flows, and results of operations. In addition, changes to regulations or implementation of additional regulations, for example the imposition of regulatory restrictions on greenhouse gases, may require the Company to modify existing processing facilities and/or processes which could significantly increase operating costs and negatively impact operating results. The Company is exposed to potential business disruption, including but not limited to disruption of transportation services, supply of non-commodity raw materials used in its processing operations, and other impacts resulting from acts of terrorism or war, natural disasters, severe weather conditions, and accidents which could adversely affect the Company’s operating results. The Company’s operations rely on dependable and efficient transportation services.A disruption in transportation services could result in difficulties supplying materials to the Company’s facilities and impair the Company’s ability to deliver products to its customers in a timely manner.In addition, if certain non-agricultural commodity raw materials, such as certain chemicals used in the Company’s processing operations, are not available, the Company’s business could be disrupted.Certain factors which may impact the availability of non-agricultural commodity raw materials are out of the Company’s control including but not limited to disruptions resulting from economic conditions, manufacturing delays or disruptions at suppliers, shortage of materials, and unavailable or poor supplier credit conditions. The assets and operations of the Company could be subject to extensive property damage and business disruption from various events which include, but are not limited to, acts of terrorism or war, natural disasters and severe weather conditions,accidents, explosions, and fires. The potential effects of these conditions could impact the Company’s revenues and operating results. The Company’s business is capital intensive in nature and the Company relies on cash generated from its operations and external financing to fund its growth and ongoing capital needs. Limitations on access to external financing could adversely affect the Company’s operating results. The Company requires significant capital to operate its current business and fund its growth strategy. The Company’s working capital requirements are directly affected by the price of agricultural commodities, which may fluctuate significantly and change quickly.The Company also requires substantial capital to maintain and upgrade its extensive network of storage facilities, processing plants, refineries, mills, ports, transportation assets and other facilities to keep pace with competitive developments, technological advances, regulations and changing safety standards in the industry. Moreover, the expansion of the Company’s business and pursuit of acquisitions or other business opportunities may require significant amounts of capital.If the Company is unable to generate sufficient cash flows or raise adequate external financing, it may restrict the Company’s current operations and its growth opportunities which could adversely affect the Company’s operating results. Item 1A. RISK FACTORS (Continued) The Company’s risk management strategies may not be effective. The Company’s business is affected by fluctuations in agricultural commodity prices, transportation costs, energy prices, interest rates, and foreign currency exchange rates.The Company engages in hedging strategies to manage these risks.However, these hedging strategies may not be successful in mitigating the Company’s exposure to these fluctuations.See “Item 7A. Quantitative and Qualitative Disclosures About Market Risk.” The Company has limited control over andmay not realize the expected benefits of its equity investments and joint ventures. The Company has many joint ventures and investments of which the Company has limited control as to the governance and management activities of these investments.The Company expects to benefit from these investments, which typically aim to expand or enhance the Company’s market for its products or offer other benefits including but not limited to geographic or product line expansion. The Company may encounter unanticipated operating issues or financial results related to these investments that may impact the Company’s revenues and operating results. The Company’s information technology systems, processes, and sites may suffer interruptions or failures which may affect the Company’s ability to conduct its business. The Company’s information technology systems, some of which are dependent on services provided by third-parties, provide critical data connectivity, information and services for internal and external users.These interactions include, but are not limited to, ordering and managing materials from suppliers, converting raw materials to finished products, inventory management, shipping products to customers, processing transactions, summarizing and reporting results of operations, complying with regulatory, legal or tax requirements, and other processes necessary to manage the business.The Company has put in place business continuity plans for its critical systems.However, if the Company’s information technology systems are damaged, or cease to function properly due to any number of causes, such as catastrophic events, power outages, security breaches, and the Company’s business continuity plans do not effectively compensate on a timely basis, the Company may suffer interruptions in the ability to manage its operations, which may adversely impact the Company’s revenues and operating results. Item 1B. UNRESOLVED STAFF COMMENTS The Company has no unresolved staff comments. Item 2. PROPERTIES The Company owns or leases, under operating leases, the following processing plants and procurement facilities: Processing Plants Procurement Facilities United International Total United International Total States States Owned Leased 1 2 3 13 27 40 The Company’s operations are such that most products are efficiently processed near the source of raw materials.Consequently, the Company has many plants strategically located in agricultural commodity producing areas.The annual volume of commodities processed will vary depending upon availability of raw materials and demand for finished products. To enhance the efficiency of transporting large quantities of raw materials and finished products between the Company’s procurement facilities and processing plants and also the final delivery of products to our customers around the world, the Company owns approximately 1,500 barges, 14,100 rail cars, 700 trucks, 1,600 trailers, and 7 ocean going vessels; and leases, under operating leases, approximately 200 barges and 10,600 railcars. Oilseeds Processing Processing Plants Procurement Facilities United States International Total United States International Total Owned 47 67 13 90 Leased – 15 15 47 67 13 The Company operates twenty-three domestic and twenty-two international oilseed crushing plants with a daily processing capacity of approximately 95,000 metric tons (3.5 million bushels).The domestic plants are located in Georgia, Illinois, Indiana, Iowa, Kansas, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Carolina, Tennessee, and Texas.The international plants are located in Bolivia, Brazil, Canada, Czech Republic, England, Germany, India, Mexico, the Netherlands, Poland, and Ukraine. The Company operates thirteen domestic oilseed refineries in Georgia, Illinois, Indiana, Iowa, Minnesota, Missouri, Nebraska, North Dakota, and Tennessee, as well as nineteen international refineries in Bolivia, Brazil, Canada, Czech Republic, England, Germany, India, the Netherlands, and Poland.The Company packages oils at ten international plants located in Bolivia, Brazil, England, Germany, India, Peru, and Poland.The Company operates one domestic and six international biodiesel plants located in North Dakota, Brazil, Germany, and India.In addition, the Company operates four fertilizer blending plants in Brazil. The Oilseeds Processing segment operates thirteen domestic country grain elevators as adjuncts to its processing plants.These elevators, with an aggregate storage capacity of approximately 8 million bushels, are located in Illinois, Missouri, North Carolina, and Ohio. This segment also operates 105 international elevators, including port facilities, in Bolivia, Brazil, Canada, India, Germany, the Netherlands, Paraguay, and Poland.These facilities have a storage capacity of approximately 133 million bushels. Item 2. PROPERTIES (Continued) The Company operates two soy protein specialty plants in Illinois and one plant in the Netherlands.Lecithin products are produced at six domestic and four international plants in Illinois, Iowa, Nebraska, Canada, Germany, and the Netherlands.The Company produces vitamin E, sterols, and isoflavones at two plants in Illinois.The Company also operates a specialty oils and fats plant in France that produces various value-added products for the pharmaceutical, cosmetic and food industries. Corn Processing Processing Plants Procurement Facilities United States International Total United States International Total Owned 17 1 18 5 – 5 The Company operates five wet corn milling plants and four dry corn milling plants with a daily grind capacity of approximately 66,000 metric tons (2.6 million bushels). The Company also operates corn germ extraction plants, sweeteners and starches production facilities, a glycols production facility, a polymer production facility and bioproducts production facilities in Illinois, Iowa, Minnesota, Nebraska, North Carolina, and North Dakota and a sugarcane processing plant in Brazil.The Corn Processing segment also operates five domestic grain terminal elevators as adjuncts to its processing plants.These elevators, with an aggregate storage capacity of approximately 13 million bushels, are located in Minnesota. Agricultural Services Processing Plants Procurement Facilities United States International Total United States International Total Owned 29 6 35 18 Leased 1 1 2 13 9 22 30 7 37 27 The Company operates 142 domestic terminal, sub-terminal, country, and river elevators covering the major grain producing states, and also operates eight grain export elevators in Florida, Louisiana, Ohio, and Texas.Elevators are located in Arkansas, Illinois, Indiana, Iowa, Kansas, Kentucky, Michigan, Minnesota, Missouri, Montana, Nebraska, North Dakota, Ohio, Oklahoma, Tennessee, and Texas.These elevators have an aggregate storage capacity of approximately 400 million bushels.The Company has five grain export elevators in Argentina, Mexico, and Ukraine that have an aggregate storage capacity of approximately 29 million bushels.The Company has thirteen country elevators located in the Dominican Republic, Ireland, Romania, and Ukraine.In addition, the Company has nine leased river elevators located in Romania and Ukraine. The Company operates twenty-three domestic edible bean procurement facilities located in Colorado, Idaho, Michigan, Minnesota, North Dakota, and Wyoming. The Company operates a rice mill located in California, an animal feed facility in Illinois, and an edible bean plant in North Dakota.The Company also operates twenty-seven domestic and seven international formula feed and animal health and nutrition plants.The domestic plants are located in Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Michigan, Minnesota, Missouri, Nebraska, Ohio, Pennsylvania, Texas, Washington, and Wisconsin.The international plants are located in Canada, China, Puerto Rico, and Trinidad & Tobago. Item 2. PROPERTIES (Continued) Other Processing Plants Procurement Facilities United States International Total United States International Total Owned 39 38 77 – 6 6 Leased – 1 1 – 3 3 39 39 78 – 9 9 The Company operates twenty-three domestic wheat flour mills, a domestic bulgur plant, two domestic corn flour mills, two domestic milo mills, and twenty international flour mills with a total daily milling capacity of approximately 28,000 metric tons (1.0 million bushels).The Company also operates six bakery mix plants.These plants and related properties are located in California, Illinois, Indiana, Kansas, Minnesota, Missouri, Nebraska, New York, North Carolina, Oklahoma, Pennsylvania, Tennessee, Texas, Washington, Barbados, Belize, Canada, England, Grenada, and Jamaica.The Company operates two formula feed plants as adjuncts to the wheat flour mills in Belize and Grenada, a rice milling plant in Jamaica, and a starch and gluten plant in Iowa and one in Canada.The Company also operates a honey drying operation in Wisconsin. The Company operates six domestic and twelve international chocolate and cocoa bean processing plants with a total daily production capacity of approximately 3,000 metric tons.The domestic plants are located in Massachusetts, New Jersey, Pennsylvania, and Wisconsin, and the international plants are located in Belgium, Brazil, Canada, England, Germany, Ghana, Ivory Coast, the Netherlands, and Singapore.The Company operates nine cocoa bean procurement and handling facilities/port sites in Brazil, Indonesia, and Ivory Coast. Item 3. LEGAL PROCEEDINGS The Company is a party to routine legal proceedings that arise in the course of its business.The Company is not currently a party to any legal proceeding or environmental claim that it believes would have a material adverse effect on its financial position, results of operations, or liquidity. Item 4. RESERVED PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Market Prices and Dividends The Company’s common stock is listed and traded on the New York Stock Exchange and the Frankfurt Stock Exchange. The following table sets forth, for the periods indicated, the high and low market prices of the common stock as reported on the New York Stock Exchange and common stock cash dividends declared per share. Cash Market Price Dividends High Low Per Share Fiscal 2010-Quarter Ended June 30 $ $ $ March 31 December 31 September 30 Fiscal 2009-Quarter Ended June 30 $ $ $ March 31 December 31 September 30 The number of registered shareholders of the Company’s common stock at June 30, 2010, was 15,384.The Company expects to continue its policy of paying regular cash dividends, although there is no assurance as to future dividends because they are dependent on future earnings, capital requirements, and financial condition. Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES (Continued) Issuer Purchases of Equity Securities Total Number of Number of Shares Total Number Average Shares Purchased as Remaining to be of Shares Price Paid Part of Publicly Purchased Under the Period Purchased (1) per Share Announced Program (2) Program(2) April 1, 2010 to April 30, 2010 $ May 1, 2010 to May 31, 2010 June 1, 2010 to June 30, 2010 – Total $ (1)Total shares purchased represents those shares purchased as part of the Company’s publicly announced share repurchase program described below and shares received as payment of the exercise price for stock option exercises.During the three-month period ended June 30, 2010, the Company received 33,011 shares as payment of the exercise price for stock option exercises. (2)On November 5, 2009, the Company’s Board of Directors approved a stock repurchase program authorizing the Company to repurchase up to 100,000,000 shares of the Company’s common stock during the period commencing January 1, 2010 and ending December 31, 2014. Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES (Continued) Performance Graph The graph below compares five-year returns of the Company’s common stock with those of the S&P 500 Index and the S&P Consumer Staples Index.The graph assumes all dividends have been reinvested and assumes an initial investment of $100 on June 30, 2005.Information in the graph is presented on a June 30 fiscal year basis. Graph produced by Research Data Group, Inc. Item 6. SELECTED FINANCIAL DATA Selected Financial Data (In millions, except ratio and per share data) Net sales and other operating income $ Depreciation Net earnings attributable to controlling interests Basic earnings per common share Diluted earnings per common share Cash dividends Per common share Working capital $ Current ratio Inventories Net property, plant, and equipment Gross additions to property, plant, and equipment Total assets Long-term debt, excluding current maturities Shareholders’ equity Per common share Weighted average shares outstanding-basic Weighted average shares outstanding-diluted Significant items affecting the comparability of the financial data shown above are as follows: · Net earnings attributable to controlling interests for 2010 include a charge of $75 million ($47 million after tax, equal to $0.07 per share) related to loss on extinguishment of debt resulting from the repurchase of $500 million in aggregate principal amount of the Company’s outstanding debentures, and start up costs for the Company’s significant new greenfield plants of $110 million ($68 million after tax, equal to $0.11 per share). · Net earnings attributable to controlling interests for 2009 include a non-cash charge of $275 million ($171 million after tax, equal to $0.27 per share) related to currency derivative losses of the Company’s equity investee, Gruma S.A.B. de C.V., and a $158 million income tax charge (equal to $0.24 per share) related to the reorganization of the holding company structure in which the Company holds a portion of its equity investment in Wilmar.For further information concerning Wilmar-related tax matters see Note 12 in Item 8, Financial Statements and Supplementary Data (Item 8). · Net earnings attributable to controlling interests for 2007 include a gain of $440 million ($286 million after tax, equal to $0.44 per share) related to the exchange of the Company’s interests in certain Asian joint ventures for shares of Wilmar, realized securities gains of $357 million ($225 million after tax, equal to $0.34 per share) related to the Company’s sale of equity securities of Tyson Foods Inc. and Overseas Shipholding Group Inc. and a $209 million gain ($132 million after tax, equal to $0.20 per share) related to the sale of businesses. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Company Overview The Company is principally engaged in procuring, transporting, storing, processing, and merchandising agricultural commodities and products.The Company’s operations are classified into three reportable business segments: Oilseeds Processing, Corn Processing and Agricultural Services.Each of these segments is organized based upon the nature of products and services offered.The Company’s remaining operations, which include wheat processing, cocoa processing, and its financial business units, are not reportable segments, as defined by the applicable accounting standard, and are classified as Other. The Oilseeds Processing segment includes activities related to the origination, merchandising, crushing, and further processing of oilseeds such as soybeans, cottonseed, sunflower seeds, canola, rapeseed, peanuts, flaxseed, and palm into vegetable oils and protein meals.The Oilseeds Processing segment principally produces and markets processed oilseed products as ingredients for the food, feed, energy, and other industrial products industries.Crude vegetable oil is sold "as is" or is further processed by refining, blending, bleaching, and deodorizing into salad oils.Salad oils are sold “as is” or are further processed by hydrogenating and/or interesterifying into margarine, shortening, and other food products. Partially refined oil is used to produce biodiesel or is sold to other manufacturers for use in chemicals, paints, and other industrial products.Oilseed protein meals are principally sold to third parties to be used as ingredients in commercial livestock and poultry feeds.The Oilseeds Processing segment also produces natural health and nutrition products and other specialty food and feed ingredients.In North America, cottonseed flour is produced and sold primarily to the pharmaceutical industry and cotton cellulose pulp is manufactured and sold to the chemical, paper, and filter markets.In South America, the Oilseeds Processing segment utilizes a network of grain elevators, port facilities and transportation assets to buy, store, clean, and transport agricultural commodities and operates fertilizer blending facilities.This segment also includes the Company’s share of the results of its equity method investment in Wilmar and its Golden Peanut Company LLC, Edible Oils Limited, and Stratas Foods LLC joint ventures. The Company’s Corn Processing segment is engaged in corn wet milling and dry milling activities, primarily in the United States, related to its production of ingredients used in the food and beverage industry including syrup, starch, glucose, dextrose, and sweeteners.Dextrose is also used by the Company as a feedstock for its bioproducts operations.Corn gluten feed and meal, as well as distillers grains, is produced for use as animal feed ingredients.Corn germ, a by-product of the wet milling process, is further processed as an oilseed into vegetable oil and protein meal. By fermentation of dextrose, the Corn Processing segment produces alcohol, amino acids, and other specialty food and animal feed ingredients.Ethyl alcohol is produced by the Company to beverage grade or for industrial use as ethanol.In gasoline, ethanol increases octane and is used as an extender and oxygenate.Amino acids, such as lysine and threonine, are vital compounds used in swine feeds to produce leaner animals and in poultry feeds to enhance the speed and efficiency of poultry production.The Corn Processing segment also produces, by fermentation, astaxanthin, a product used in aquaculture to enhance flesh coloration.The Corn Processing segment produces citric and lactic acids, lactates, sorbitol, xanthan gum and glycols which are used in various food and industrial products.The Corn Processing segment includes the activities of the Company’s Brazilian sugarcane operations, propylene and ethylene glycol facility, and investments in renewable plastics.This segment also includes the Company’s share of the results of its equity method investments in Almidones Mexicanos S.A., Eaststarch C.V., and Red Star Yeast Company LLC. The Agricultural Services segment utilizes the Company’s extensive grain elevator and transportation network to buy, store, clean, and transport agricultural commodities, such as oilseeds, corn, wheat, milo, oats, rice, and barley, and resells these commodities primarily as food and feed ingredients and as raw materials for the agricultural processing industry.Agricultural Services’ grain sourcing and transportation network provides reliable and efficient services to the Company’s agricultural processing operations and customers.Agricultural Services’ transportation network capabilities include ground, rail, river, and ocean freight services.The Agricultural Services segment also includes activities related to procuring, processing, and distributing edible beans, and the processing and distributing of formula feeds and animal health and nutrition products.In addition, the Agricultural Services segment includes the activities of Alfred C. Toepfer International, a global merchant of agricultural commodities and processed products, and the Company’s share of the results of its Kalama Export Company joint venture. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Other includes the Company’s remaining processing operations, consisting of activities related to processing agricultural commodities into food ingredient products such as wheat into wheat flour and cocoa into chocolate and cocoa products.Other also includes financial activities related to banking, captive insurance, private equity fund investments, futures commission merchant activities, and the Company’s share of the results of its equity method investment in Gruma S.A.B. de C.V. Certain Corporate items are not allocated to the Company’s reportable business segments.Corporate results include the impact of LIFO-related adjustments, the after-tax elimination of income attributable to mandatorily redeemable interests in consolidated subsidiaries, unallocated corporate expenses, and unallocated net interest costs. Operating Performance Indicators The Company’s Oilseeds Processing, Agricultural Services, and wheat processing operations are principally agricultural commodity-based businesses where changes in selling prices move in relationship to changes in prices of the commodity-based agricultural raw materials.Thus, changes in agricultural commodity prices have relatively equal impacts on both sales revenue and cost of products sold. Therefore, changes in gross profit of these businesses do not necessarily correspond to the changes in net sales and other operating income amounts. The Company’s Corn Processing operations and certain other food and animal feed processing operations also utilize agricultural commodities (or products derived from agricultural commodities) as raw materials.In these operations, agricultural commodity market price changes can result in significant fluctuations in cost of products sold, and such price changes cannot necessarily be passed directly through to the selling price of the finished products. The Company conducts its business in over 60 countries.For the majority of the Company’s subsidiaries located outside the United States the local currency is the functional currency.Revenues and expenses denominated in foreign currencies are translated into U.S. dollars at the weighted average exchange rates for the applicable periods. For the majority of the Company’s business activities in Brazil, the functional currency is the U.S. dollar, however certain transactions, including taxes, occur in local currency and require conversion to the functional currency.The impact of these currency exchange rate changes, where significant, is discussed in Item 7A.Fluctuations in the exchange rates of foreign currencies, primarily the Euro, British pound, Canadian dollar and Brazilian real, as compared to the U.S. dollar will result in corresponding fluctuations in the U.S. dollar value of revenues and expenses reported by the Company. The Company measures the performance of its business segments using key operating statistics such as segment operating profit, return on fixed capital investment, return on invested capital, and return on equity.The Company’s operating results can vary significantly due to changes in factors such as fluctuations in energy prices, weather conditions, crop plantings, government programs and policies, changes in global demand resulting from population growth, general global economic conditions, changes in standards of living, and global production of similar and competitive crops.Due to these unpredictable factors, the Company does not provide forward-looking information in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) 2010 Compared to 2009 As an agricultural commodity-based business, the Company is subject to a variety of market factors which affect the Company’s operating results.Market expectations throughout most of fiscal 2010 forfewer global crop supply and demand imbalances, coupled with continuing uncertainty about short-term demand, led to generally lower and less volatile agricultural commodity market prices and conditions.In addition, the late, extended U.S. harvest reduced profit opportunities.North American oilseed exports and domestic crushing volumes were enhanced by the poor supply of 2009 crop year soybeans in South America.Increased government mandates for the use of biodiesel in South America and Europe resulted in increased biodiesel demand and helped keep overall demand for refined and crude vegetable oil steady in these regions.However, in North America, demand for vegetable oils remained weak due to low consumption of oils in the food service and biodiesel industries, in part due to the expiration of the biodiesel blending credit in the U.S. on January 1, 2010.Soybean protein meal demand improved, particularly in Asia.Market prices for corn decreased resulting in lower raw material costs for Corn Processing and decreased average selling prices for sweeteners and starches.Lower energy, fuel and chemical costs per unit positively impacted the Company’s manufacturing costs.More favorable ethanol blending economics together with increased ethanol merchandising activity resulted in increased demand,higher ethanol sales volumes, and improved margins. Earnings before income taxes for 2010 include a credit of $42 million from the effect of changing commodity prices on LIFO inventory valuations, compared to a credit of $517 million in 2009. Income taxes decreased $146 million due to a lower effective income tax rate, partially offset by higher pretax earnings.Income taxes for 2009 included a $158 million charge resulting from the restructuring of a holding company in which the Company holds a portion of its equity investment in Wilmar. Analysis of Statements of Earnings Net sales and other operating income by segment are as follows: Change (In millions) Oilseeds Processing Crushing & Origination $ $ $ Refining, Packaging, Biodiesel & Other ) Asia 11 Total Oilseeds Processing ) Corn Processing Sweeteners & Starches ) Bioproducts Total Corn Processing Agricultural Services Merchandising & Handling ) Transportation ) Total Agricultural Services ) Other Wheat, Cocoa & Malt ) Financial 95 ) Total Other ) Total $ $ $ ) Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Net sales and other operating income decreased 11% to $61.7 billion due principally to lower average selling prices in line with year-over-year declines in underlying commodity costs.Oilseeds Processing sales decreased 6% to $23.1 billion, due principally to lower average selling prices for soybeans, protein meal, refined oil, and biodiesel partially offset by increased sales volumes of soybeans and fertilizer.Corn Processing sales increased 3% to $7.9 billion primarily as a result of increased sales volumes of ethanol and lysine partially offset by lower average selling prices of ethanol, sweeteners, and starches.Agricultural Services sales decreased 19% to $25.4 billion, due to lower average selling prices, in line with year-over-year declines in underlying commodity prices, and lower sales volumes.Other sales decreased 3% to $5.2 billion, primarily due to lower average selling prices of wheat flour partially offset by increased wheat flour sales volumes and higher average selling prices and sales volumes for cocoa products. Cost of products sold decreased 11% to $57.8 billion, due principally to decreased agricultural commodity costs including the impact of changes in LIFO inventory valuations which reduced cost of products sold by $42 million in 2010 compared to $517 million in 2009.Manufacturing expenses decreased 1% or $60 million, primarily due to lower energy, chemical and fuel costs partially offset by higher employee-related costs and a $124 million increase in depreciation and amortization expense.In 2010, manufacturing expenses included additional costs associated with the Company’s new greenfield plants. Selling, general and administrative expenses decreased 1% to $1.4 billion, due principally to decreased provisions for doubtful accounts partially offset by increased expenses for legal, professional, and commercial services. Other (income) expense - net improved $317 million primarily due to increased equity earnings of unconsolidated affiliates of $416 million, and decreased expense for the elimination of after-tax mandatorily redeemable interests in consolidated subsidiaries.These increases were partially offset by pre-tax charges of $75 million related to the early extinguishment of debt and $59 million for unrealized losses on interest rate swaps (for more information see Note 8 in Item 8, Financial Statements and Supplementary Data).Equity earnings of unconsolidated affiliates in 2009 included a non-cash charge of$275 million related to currency derivative losses of the Company’s equity investee, Gruma S.A.B. de C.V. Income taxes decreased $146 million due to a lower effective income tax rate partially offset by higher pretax earnings.The Company’s effective income tax rate during 2010 was 25.8%.In 2009, the effective income tax rate was 32.5% which included $158 million of income tax charges related to the partial restructuring of the holding company structure through which the Company holds a portion of its equity investment in Wilmar.Excluding these Wilmar charges, the Company’s effective income tax rate for 2009 was 26.2%.For more information concerning Wilmar tax matters see Note 12 in Item 8. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Operating profit by segment is as follows: Change (In millions) Oilseeds Processing Crushing & Origination $ $ $ 51 Refining, Packaging, Biodiesel & Other 26 Asia 43 Total Oilseeds Processing Corn Processing Sweeteners & Starches 29 Bioproducts ) Total Corn Processing Agricultural Services Merchandising & Handling ) Transportation 85 ) Total Agricultural Services ) Other Wheat, Cocoa & Malt 51 Financial 46 ) Total Other (6
